DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	Examiner acknowledges canceled claims 7, 16 and 18-20.  A claim objection was the only matter in the previous office action.  The claim objection to claim 17 have been corrected.  Thus, the application is in condition for allowance.

Allowable Subject Matter
Claims 1-6, 8-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance for allowance for independent claims 1 and 10. Prior art could not be found for the features wherein the image reconstruction process further includes: reconstructing a fraction of the sub-set of the detected counts using a plurality of different reconstruction algorithms to generate a corresponding plurality of different sample ROI images representing the ROI; and providing a reconstruction algorithm selection graphical user interface via which a user-chosen reconstruction algorithm is selected from the plurality of different reconstruction algorithms wherein the reconstruction algorithm selection graphical user interface displays reconstruction algorithm selection user dialogs comprising the sample ROI images representing the ROI; wherein the operation of reconstructing the sub-set of the counts to generate the ROI image representing the ROI is performed using the user-chosen reconstruction algorithm. These features in combination with other features could not be found in the prior art. Claims 2-6, 8-9, 11-15 and 17, depend on claims 1 and 10. Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664